 

Exhibit 10.3

CYBER SUPPLY INC.

PROMISSORY NOTE

**$100,000.00 (One Hundred Thousand U.S. Dollars)**

1.      FOR VALUE RECEIVED, Cyber Supply Inc.,  a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of the undersigned lender (the
“Lender”), at such time, place and in such manner as Lender may specify in
writing, the principal amount of **$100,000.00 (ONE HUNDRED THOUSAND U.S.
DOLLARS)**(the “Principal”) pursuant to the terms and conditions specified
herein (this “Note”).  The Borrower shall pay interest on the outstanding
principal of this Note at the annual rate per annum specified on the signature
page hereto, calculated based on a year of 365 days and actual days elapsed (the
“Interest”). 

2.      The Borrower hereby promises to pay to the order of the Lender the
Principal and all Interest due thereon within thirty days (30) after demand (the
“Due Date”), at such place and in such manner as Lender may specify in writing. 

3.      Any and all fees, costs, expenses and disbursements charged by financial
institutions with respect to wire transfer or other transmittal charges incurred
in connection with delivery of the Principal from the Lender to the Borrower
shall be deemed to have been received by the Borrower from the Lender and all
such amounts shall be included in the calculation of Principal hereunder.

4.      This Note shall not be transferable by Borrower and the Borrower may not
assign, transfer or sell all or a portion of its rights and interests to and
under this Note to any persons and any such purported transfer shall be void ab
initio.  The Lender may transfer and assign this Note at its sole discretion.

 

5.      The failure at any time of the Lender to exercise any of its options or
any other rights hereunder shall not constitute a waiver thereof, nor shall it
be a bar to the exercise of any of its options or rights at a later date.  All
rights and remedies of the Lender shall be cumulative and may be pursued singly,
successively or together, at the option of the Lender.  The acceptance by the
Lender of any partial payment shall not constitute a waiver of any default or of
any of the Lender's rights under this Note.  No waiver of any of its rights
hereunder, and no modification or amendment of this Note, shall be deemed to be
made by the Lender unless the same shall be in writing, duly signed on behalf of
the Lender; and each such waiver shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of the Lender in any
other respect at any other time.

 

6.      Any term or condition of this Note may be waived at any time by the
party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition.

 

 

 

 

Page 1 of 5

--------------------------------------------------------------------------------

 

Cyber Supply
Inc.                                                                                                                                                                                                                                                                                                                                                              
Promissory Note

 

7.      The Borrower represents and warrants that this Note is the valid and
binding obligation of the Borrower, fully enforceable in accordance with its
terms.  The execution and delivery by the Borrower of this Note, the performance
by the Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby and thereby does not and will not: (a) conflict
with or result in a violation or breach of any of the terms, conditions or
provisions of the Borrower’s charter instruments; (b) conflict with or result in
a violation or breach of any term or provision of any law or order applicable to
the Borrower or any of its assets and properties; or (c) (i) conflict with or
result in a violation or breach of, or (ii) result in or give to any person any
rights or create any additional or increased liability of the Borrower under or
create or impose any lien upon, the Borrower or any of its assets and properties
under, any contract or permit to which the Borrower is a party or by which its
assets and properties are bound.

 

8.      If any provision of this Note is held to be illegal, invalid or
unenforceable under any present or future Law, and if the rights or obligations
of any party hereto under this Note will not be materially and adversely
affected thereby, (i) such provision will be fully severable; (ii) this Note
will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof; (iii) the remaining provisions of
this Note will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance here from; and
(iv) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Note a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

 

9.      Any notice, authorization, request or demand required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
two days after it is sent by an internationally recognized delivery service to
the address of record of the Lender or the Borrower, respectively.  Any party
may change its address for such communications by giving notice thereof to the
other parties in conformity with this Section.

 

10.  A default shall exist on this Note if any of the following occurs and is
continuing:  (i) Failure to pay Principal and any accrued Interest on the Note
on or before the Due Date; (ii) Failure by the Borrower to perform or observe
any other covenant or agreement of the Borrower contained in this Note; (iii) A
custodian, receiver, liquidator or trustee of the Borrower, or any other person
acting under actual or purported force of law takes ownership, possession or
title to Borrower property; (iv) any of the property of the Borrower is
sequestered by court order; (v) a petition or other proceeding, voluntary or
otherwise is filed by or against the Borrower under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of indebtedness,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; or (vi) the Borrower makes an assignment for the benefit of its
creditors, or generally fails to pay its obligations as they become due, or
consents to the appointment of or taking possession by a custodian, receiver,
liquidator or trustee of the Borrower or all or any part of its property.  Upon
any such default, the Borrower shall immediately notify the Lender, and upon
notice to the Borrower, the Lender may declare the Principal of the Note, plus
accrued Interest, to be immediately due and payable, upon which such Principal
and accrued Interest shall become due and payable immediately.  Interest upon
default shall thereafter accrue at        the rate of fifteen percent (15%) per
annum, calculated based on a year of 365 days and actual days elapsed from the
date of such default. 

 

 

 

 

Page 2 of 5

--------------------------------------------------------------------------------

 

 

Cyber Supply
Inc.                                                                                                                                                                                                                                                                                                                                                              
Promissory Note

11.  The Borrower, any endorser, or guarantor hereof or in the future
(individually an "Obligor" and collectively "Obligors") and each of them jointly
and severally:  (a) waive presentment, demand, protest, notice of demand, notice
of intent to accelerate, notice of acceleration of maturity, notice of protest,
notice of nonpayment, notice of dishonor, and any other notice required to be
given under the law to any Obligor in connection with the delivery, acceptance,
performance, default or enforcement of this Note, any endorsement or guaranty of
this Note, any pledge, security, guaranty or other documents executed in
connection with this Note; (b) consent to all delays, extensions, renewals or
other modifications of this Note, or waivers of any term hereof or thereof, or
release or discharge by the Lender of any of Obligors, or release, substitution
or exchange of any security for the payment hereof, or the failure to act on the
part of the Lender or any indulgence shown by the Lender (without notice to or
further assent from any of Obligors), and agree that no such action, failure to
act or failure to exercise any right or remedy by the Lender shall in any way
affect or impair the Obligations (as hereinafter defined) of any Obligors or be
construed as a waiver by the Lender of, or otherwise affect, any of the Lender's
rights under this Note, under any endorsement or guaranty of this Note; (c) if
the Borrower fails to fulfill its obligations hereunder when due, agrees to pay,
on demand, all costs and expenses of enforcement of collection of this Note or
of any endorsement or guaranty hereof and/or the enforcement of the Lender's
rights with respect to, or the administration, supervision, preservation,
protection of, or realization upon, any property securing payment hereof,
including, without limitation, all attorney's fees, costs, expenses and
disbursements, including, without further limitation, any and all fees related
to any legal proceeding, suit, mediation arbitration, out of court payment
agreement, trial, appeal, bankruptcy proceedings or any other actions of any
nature whatsoever required on the part of Lender or Lender’s representatives to
enforce this Note and the rights hereunder; and (d) waive the right to interpose
any defense, set-off or counterclaim of any nature or description. 

 

12.  The Borrower will not, by amendment of its Certificate of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Borrower, but will at all times in good
faith assist in the carrying out of all the provisions of this Agreement and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Lender of this Note against impairment.  This Note
shall be enforceable against all successors and assigns of Borrower.  Borrower
hereby covenants that all of its subsidiaries and affiliates shall jointly and
severally perform this Agreement to the same and full extent on behalf of
Borrower if Borrower is unable to perform.

 

13.  This Note shall be governed, construed and enforced under the laws of the
State of New York, without regard to conflict of law principles of any
jurisdiction to the contrary.  Dispute resolution shall be made in accordance
with that certain Financing Agreement between the Borrower and the Lender, of
which this Note is an integral part and is hereby incorporated by reference
therein by reference hereto. 

 

 

 

 

 

 

Page 3 of 5

--------------------------------------------------------------------------------

 

 

Cyber Supply
Inc.                                                                                                                                                                                                                                                                                                                                                              
Promissory Note

 

14.  This Note supersedes all prior discussions and agreements between the
parties with respect to the subject matter hereof and contains the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof, together with that certain Financing Agreement between the Borrower and
the Lender, of which this Note is an integral part and is hereby incorporated by
reference therein by reference hereto. 

 

15.  If the Lender loses this Note, the Borrower shall issue an identical
replacement note to the Lender upon the Lender's delivery to the Borrower of a
customary agreement to indemnify the Borrower reasonably satisfactory to the
Borrower for any losses resulting from issuance of the replacement note.

 

16.  The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Note, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Note, except as
expressly provided in this Note.

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 5

--------------------------------------------------------------------------------

 

 

Cyber Supply
Inc.                                                                                                                                                                                                                                                                                                                                                              
Promissory Note

 

Interest Rate: Three Percent (3%) Per Year

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be dated, executed and
issued on its behalf, by its duly appointed and authorized officer, as of the
8th day of August, 2011.

 

 

CYBER SUPPLY INC.

 


By:      /s/ Maria Shostak

            Name: Maria Shostak

            Title:    President

            Address for Notices:

 

 

ACKNOWLEDGED:

 

LENDER:      ENEX Group Management SA

 

 

By:                                                                   

            Name:

            Title:   

            Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 5

--------------------------------------------------------------------------------

 